Opinion by
Johnson, J.
In accordance with stipulation of counsel that the merchandise, facts, and issues are the same in all material respects as those the subject of R. J. Saunders & Co., Inc. v. United States (37 Cust. Ct. 267, C. D. 1834), the collector was directed to reliquidate the entries, assessing duty upon the basis of the unit appraised value per conditioned pound or kilo, multiplied by the total number of-conditioned pounds or kilos in each shipment, as set forth in the respective invoices in question.